r

 

i
; USDC SPNY

~ ROCUMENT
| ELECTRONICALLY FILED

| DOC #:
DOCH +

iG ‘Ty.
UNITED STATES DISTRICT COURT | DATE FILED:
SOUTHERN DISTRICT OF NEW YORK ,

 

 

 

 

Be eee a ~~ +x
UNITED STATES OF AMERICA
ORDER
-v.-
18 Cr. 748 (LAK)
MARTIN TORRES,
Defendant.
Be ae ea ea aa 8 ~—- -x%

WHEREAS, with the consent of the defendant, MARTIN
TORRES, his guilty plea allocution was taken before a United States
Magistrate Judge on December 20, 2019; and

WHEREAS, a transcript of the allocuticon was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.
S50 ORDERED:
Dated: New York, New York

2 [¢20 Ze

 

t iP
THE HONORABYE ‘Wil $< KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
